        Case 1:19-cv-02305-AJN Document 110 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               

U.S. Bank National Association, as Trustee for
GSAMP Trust 2007-HE1,

                      Plaintiff,                                19-cv-2305 (AJN)

               –v–                                              19-cv-2307 (AJN)

Goldman Sachs Mortgage Company, L.P, et al.,                         ORDER

                      Defendants.




U.S. Bank National Association, as Trustee for
GSAMP Trust 2007-HE2,

                      Plaintiff,

               –v–

Goldman Sachs Mortgage Company, et al.,

                      Defendants.




ALISON J. NATHAN, District Judge:

       The telephone conference scheduled for June 16, 2021, is adjourned to June 18, 2021, at

9:30 a.m.

       SO ORDERED.


    Dated: June 15, 2021
           New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
